Cook, J.,
dissenting. Because the lead opinion does not give proper deference to the trial judge’s role as gatekeeper in admitting or excluding expert testimony under Evidence Rules 104 and 702,1 respectfully dissent.
*618Evid.R. 104(A) requires trial judges to determine preliminary questions concerning the admissibility of evidence. One such question is whether proffered expert testimony is reliable enough to assist rather than confuse the trier of fact in making its ultimate determination. Evid.R. 702 Staff Note (July 1, 1994 Amendment); see, also, Evid.R. 403. Although the Ohio rule is no longer identical to Fed.R.Evid. 702, both rules, as a prerequisite to admissibility, require an expert to ground his or her conclusions in reliable methods and principles. Evid.R. 702(C); Daubert v. Merrell Dow Pharmaceuticals, Inc. (1993), 509 U.S. 579, 589-590, 113 S.Ct. 2786, 2795, 125 L.Ed.2d 469, 480-481.
Ohio Evid.R. 702(C) expressly requires that an expert witness’s testimony be based on “reliable scientific, technical, or other specialized information.” Moreover, “[a]s to evidence regarding a ‘test, procedure or experiment,’ reliability must be shown both as to the test generally (that is, the underlying theory and the implementation of the theory), Evid.R. 702(C)(1) & (2), and as to the specific application. Evid.R. 702(C)(3). See [State v.] Bresson [ (1990), 51 Ohio St.3d 123, 554 N.E.2d 1330]; [State v.] Williams [ (1983), 4 Ohio St.3d 53, 4 OBR 144, 446 N.E.2d 444]. See, generally, 1 P. Giannelli and E. Imwinkelried, Scientific Evidence 1-2 (2d ed.1993).” Staff Note to July 1, 1994 Amendment of Evid.R. 702. Because of the similar focuses of Fed.R.Evid. 702 and Ohio Evid.R. 702, the Staff Note to the 1994 Amendment suggests that the United States Supreme Court’s decision in Daubert, supra, may be particularly instructive to this court’s future development of the reliability standard.
In Daubert, the United States Supreme Court ruled that although Fed.R. Evid. 702 displaced the test for admissibility first announced in Frye v. United States (D.C.App.1923), 293 F. 1013, 1014 (requiring that expert testimony based on a scientific technique is admissible only if that technique is generally accepted as reliable in the scientific community), it did not remove all limits to the admissibility of purportedly scientific testimony. Daubert, supra, 509 U.S. at 589, 113 S.Ct. at 2794-2795, 125 L.Ed.2d at 480. Instead, the trial court retains its role as gatekeeper by making a preliminary assessment of whether the reasoning or methodology underlying the proposed expert testimony is reliable and whether such reasoning or methodology is properly applied to the facts in issue. Id. at 589-590, 113 S.Ct. at 2794-2795, 125 L.Ed.2d at 480-481.
The need for the trial court to screen unreliable or ill-fitting expert testimony is well stated in the following Daubert passage:
“[T]here are important differences between the quest for truth in the courtroom and the quest for truth in a laboratory. Scientific conclusions are subject to perpetual revision. Law, on the other hand, must resolve disputes finally and quickly. The scientific project is advanced by broad and wide-ranging consideration of a multitude of hypotheses, for those that are incorrect will eventually be *619shown to be so, and that in itself is an advance. Conjectures that are probably wrong are of little use, however, in the project of reaching a quick, final, and binding legal judgment — often of great consequence — about a particular set of events in the past. We recognize that, in practice, a gatekeeping role for the judge, no matter how flexible, inevitably on occasion will prevent the jury from learning of authentic insights and innovations. That, nevertheless, is the balance that is struck by Rules of Evidence designed not for the exhaustive search of cosmic understanding but for a particularized resolution of legal disputes.” Daubert, supra, 509 U.S. at 596-597, 113 S.Ct. at 2798-2799, 125 L.Ed.2d at 485.
Because Lafferty’s testimony fails to establish a reliable scientific basis for his conclusions, I believe that it was properly excluded under Evid.R. 104 and Evid.R. 702. Although conceding that the NOCSAE tests that he performed on the helmet are held out by the NOCSAE solely as a standard for determining a helmet’s capacity to protect against head injury,4 Lafferty nevertheless uses the test to arrive at specific conclusions regarding the helmet’s capacity to attenuate force transmitted to the neck from a collision at different inflation levels of its inner air bladder. Lafferty derives his energy-absorption calculations solely from the NOCSAE Severity Index, supporting the calculations with his observation that the NOCSAE test corresponds one to one as a measure of force. Lafferty’s general observations, however, do not have sufficient grounding in scientific methodology to meet the evidentiary burden imposed by Evid.R. 702(C).
Lafferty states that inquiries into both the head and neck protection capacity of a helmet at different levels of inflation involve the change in a helmet’s capability to absorb energy. Lafferty, however, explains no scientific testing or theory to support his broader assumption that any attenuation of the force transmitted to the head from impact will cause a proportional attenuation of force to the C5 vertebra in an axial loading situation. Accordingly, there is no scientific evidence to validate Lafferty’s conclusion that the fifty percent difference in severity index values between Miller’s helmet with an uninflated inner bladder and the bladder inflated to 3.5 psi would translate into a corresponding attenuation of force to Miller’s C5 vertebra.
*620Without the fifty percent attenuation value, the rest of Lafferty’s vaguely supported theory of causation would be of little help to a jury. In his report, Lafferty cites a Society of Automotive Engineers study5 to support a theory that if the force involved in Miller’s accident had been significantly6 above the threshold level of injury, Miller would have suffered more extensive damage to his cervical spine. Without attempting to determine the actual force transmitted to Miller’s C5 vertebra as a result of the collision or Miller’s actual injury threshold, Lafferty relies on the fifty percent attenuation factor to conclude that, if inflated, the Bike helmet would have mitigated the force transmitted to Miller’s C5 vertebra below the injury threshold. In order to make this leap, Lafferty has to reason that the fifty percent attenuation factor is so substantial that it would result in mitigation of force greater than any possible difference between the force that it would take to cause the threshold injury and any amount of force that, while above the threshold level, would not be enough to result in greater damage to the cervical spine.
Considering only the adequately grounded scientific methods and principles underlying Lafferty’s conclusions, there remain two loosely quantified values that Lafferty uses in concert to calculate that an inflated helmet would have protected Miller from injury. Accordingly, the calculation and its resulting conclusion that Miller’s injury would have been avoided if his helmet had been inflated properly are based more on conjecture than any scientific principle to which Evid.R. 702 relates.
I believe that Judge Posner, while writing for the Seventh Circuit Court of Appeals, aptly delineated the proper gatekeeping role of trial judges in admitting or excluding scientific evidence on grounds of reliability in Rosen v. Ciba-Geigy Corp. (C.A.7, 1996), 78 F.3d 316, 318-319:
“[A trial judge] asked to admit scientific evidence must determine whether the evidence is genuinely scientific, as distinct from being unscientific speculation offered by a genuine scientist. * * * *621“ * * * The object * * * [is] to make sure that when scientists testify in court they adhere to the same standards of intellectual rigor that are demanded in their professional work. * * * If they do, their evidence (provided of course that it is relevant to some issue in the case) is admissible even if the particular methods they have used in arriving at their opinion are not yet accepted as canonical in their branch of the scientific community. If they do not, their evidence is inadmissible no matter how imposing their credentials. * * *
(6 H* * *
“[T]he courtroom is not the place for scientific guesswork, even of the inspired sort. Law lags science; it does not lead it.”
Because the evidence demonstrates that the trial court did not err in excluding Lafferty’s expert testimony and, without that testimony, Miller did not produce sufficient evidence of causation to withstand summary judgment, I would affirm the court of appeals.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.

. The lead opinion relies on language from the NOCSAE test standard printed in 1973 as support that the NOCSAE helmet test is a method for evaluating potential neck injury. Although the preface of that standard discloses NOCSAE’s initial belief that helmets meeting the minimum requirements of the test would reduce head and neck injuries, even that early publication expressed the severity index solely as predictor of head injury. Moreover, in later publications, NOCSAE removed all reference to the helmet’s ability to protect a player’s neck, citing rule changes and the teaching of proper tackling technique as the most effective means of reducing neck injuries. No NOCSAE document contained in the record provides even an inference that the severity index provides a value that measures the force transmitted to the cervical spine from impact.


. Lafferty cites G.S. Nusholtz, D.P. Huelke, et al., Cervical Spine Injury Mechanisms, Paper No. 831616, Society of Automotive Engineers, 1983, solely in support of his theory that Miller received a threshold injury. Accordingly, I have limited my review of that paper to verify Lafferty’s support for that theory. Nevertheless, I note that, as a conclusion of that paper, Nusholtz and Huelke observed that “in terms of damage response time history for subjects with similar initial conditions (impact velocity, padding and contact surface geometry), free-fall tests do not seem to be significantly different from pendulum impacts in which a mass of 56 kg is used.” In the earlier ’ pendulum impact tests, Nusholtz concluded that “[ejnergy absorbing materials were effective methods of reducing peak impact force but did not necessarily reduce the amount of energy transferred to the head, neck, and torso or the damage produced.”


. At one point in his deposition testimony, Lafferty defined a “significant” reduction in force to equal fifty percent.